UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-2132


1STARR DALTON,

                 Petitioner,

          v.

STATE OF WEST VIRGINIA,

                 Respondent.



               On Petition for Writ of Habeas Corpus.


Submitted:   November 18, 2010               Decided:   November 29, 2010


Before SHEDD and     AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


1Starr Dalton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             1Starr Dalton filed a petition for an original writ of

habeas corpus challenging his 1999 conviction for robbery.        This

court      ordinarily   declines   to   entertain    original   habeas

petitions, and this case provides no reason to depart from the

general rule.      Moreover, we find that the interests of justice

would not be served by transferring the petition to the district

court. *    See 28 U.S.C. § 1631 (2006); Fed. R. App. P. 22(a).

Accordingly, we dismiss the petition.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                    PETITION DISMISSED




     *
       The district court has previously denied Dalton’s habeas
petition filed pursuant to 28 U.S.C. § 2254 (2006), see Dalton
v. McBride, No. 1:07-cv-00074 (S.D.W. Va. July 9, 2007); Dalton
v. Rubenstein, No. 1:08-cv-00901 (S.D.W. Va. Mar. 3, 2009). On
appeal this court denied a certificate of appealability and
dismissed. Dalton v. McBride, 251 F. App’x 824 (4th Cir. 2007)
(unpublished); Dalton v. Rubenstein, 340 F. App’x 171 (4th Cir.
2009) (unpublished).



                                   2